Reissue Ex Parte Quayle Action

Reissue Declaration
Applicant’s arguments regarding the Reissue Declaration are persuasive.  

Withdrawn Claim Rejections - 35 USC § 251
The rejection of Claims 1-45 as being based upon a defective reissue declaration under 35 U.S.C. 251 is hereby withdrawn for the reason above.
The rejection of Claims 1-45 under 35 U.S.C. §251 for not complying with the original patent requirement is hereby withdrawn.  
Patent owner’s arguments regarding the references to syncope in general in the original disclosure have been considered and are deemed persuasive.
Accordingly, the rejection of Claims 17-45 Claims under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought is also withdrawn.

Withdrawn Objection to Amendment
The objection to the amendment filed 9/10/2020 under 35 U.S.C. 132(a) because it introduces new matter into the disclosure is hereby withdrawn for the reason above.




Withdrawn Claim Rejections - 35 USC § 112
The rejection of Claims 17-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn for the reason above.

Response to Amendment
The amendment filed 1/18/2022 proposes amendments to Claims 17-45 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required.  More specifically, the newly added claims need to remain underlined as amendments in reissue are made relative to the patent.  See 37 CFR 1.173(g); see also, MPEP 1453, Roman Numeral V, D, wherein it states”
An amendment of a "new claim" (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended "new claim" containing the amendatory material, and completely underlining the claim, including the claim number. Examiners may accept an amendment even if the claim number is not underlined or the status identifier(s) used is not a status identifier recommended by 37 CFR 1.173(b)(2)  or 1.121(c). Although 37 CFR 1.173(b)(2)  does not require using the status identifier "new", its use is recommended so that examiners can easily identify the presentation of new claim(s). The presentation cannot contain any bracketing or other indication of what was in the previous version of the claim. This is because all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment. Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment. Also, per 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change.

A shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of this letter.

Allowable Subject Matter
Claims 1-45 are allowable and will be allowed upon correction of the amendment formatting.
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to teach or reasonably suggest the claimed method of detecting impending syncope or by obtaining at least one sample of baseline minute ventilation, tidal volume and respiratory rate of the patient; detecting an increase in tidal volume over a predetermined period of respiration; detecting an increase in minute ventilation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /BMF/ and /GAS/